Citation Nr: 0003110	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  97-13 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin rash.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from November 1988 to August 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1996 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

There is no competent evidence of a nexus between a current 
skin rash of the left lateral chest and active service.  


CONCLUSION OF LAW

The claim for service connection for a claimed skin rash is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show treatment for acne and a 
skin rash in February 1991.  Mild discoloration was noted on 
the left side with no changes in the hands, feet, or scalp.  
The veteran was diagnosed with stable acne, however there was 
no confirmed diagnosis regarding the skin rash, however, 
possible dryness of the skin was questionable.  The examiner 
suggested a follow-up examination if the rash began to 
spread, became pruritic, or underwent other changes.  The 
record is negative for any further complaints or treatment 
for skin rash.  The veteran continued to receive treatment 
for skin conditions, diagnosed as pseudofolliculitis barbae 
and acne during service.  

VA examination report dated in December 1995 shows that the 
veteran was diagnosed with pseudofolliculitis barbae and 
acne.  

The veteran is service-connected for pseudofolliculitis 
barbae and acne, which is evaluated as 10 percent disabling.  

VA outpatient treatment record dated in from March to June 
1996 show that the veteran was treated for a small area of 
tinea versicolor on the left lateral chest.  The diagnosis 
was tinea versicolor.  

Pertinent Law and Regulations

The threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim, that is, a 
claim which is plausible and meritorious on its own or 
capable of substantiation. If he has not, his appeal must 
fail and the Board has no duty to further assist him with the 
development of his claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence). Caluza v. Brown, 7 Vet. App. 
498 (1995).

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that a 
condition was "noted" during service or during an applicable 
presumption period; (b) evidence showing post- service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 
3.303(b).  Alternatively, service connection may be 
established under § 3.303(b) by evidence of (i) the existence 
of a chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Brewer v. West, 11 Vet. App. 228, 231 
(1998).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Sacks v. West, 
11 Vet. App. 314, 315 (1998); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).

In general, service connection will be granted for 
disabilities incurred in or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Analysis

In this case, a skin condition, tinea versicolor, was found 
on VA outpatient treatment in 1996.  This finding constitutes 
competent evidence of a current disability.  However, no 
medical professional has linked tinea versicolor to service.  
The veteran has contended that his rash is related to 
service; however, as is pointed out above, the Court has held 
that a lay opinion as to etiology cannot constitute competent 
evidence of a nexus between a current disability and service.  
The veteran has asserted that he has had a continuity of 
symptomatology since service.  Nevertheless, competent 
medical evidence would be needed to link the finding of tinea 
versicolor with that symptomatology.  Clyburn v. West, 12 
Vet. App. 296 (1999); Sacks; Savage supra.  In the absence of 
competent evidence of a nexus between a current disability 
and service, the claim for service connection for a skin rash 
is not well grounded.  


ORDER

Service connection for a skin rash is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

